Exhibit 99.2 NEWS RELEASE TRANSMITTED BY Marketwire FOR: CANADIAN SUPERIOR ENERGY INC. TSX SYMBOL: SNG AMEX SYMBOL: SNG Canadian Superior Energy Inc. Successfully Closes Over Subscribed Equity Financing of $22.7 Million NOV 19, 2007 - 08:45 ET CALGARY, ALBERTA(Marketwire - Nov. 19, 2007) - Canadian Superior Energy Inc. ("Canadian Superior") (the "Company") (TSX:SNG) (AMEX:SNG) announced today that on Friday November 16, 2007 it successfully closed an over subscribed equity financing, by way of private placement, of 6,472,500 flow-through common shares priced at $3.50 per share for total gross proceeds of $22,653,750 through an investment dealer group comprised of Acumen Capital Finance Partners Limited and Jennings Capital Inc. of Calgary, Alberta and Maison Placements Canada Inc. of Toronto, Ontario, Canada. The proceeds of this offering are being used to ramp up the Company's Western Canadian operations. Canadian Superior is a Calgary, Alberta, Canada based oil and gas exploration and production company. Canadian Superior has operations in Western Canada, Offshore Trinidad and Tobago and Offshore Nova Scotia, Canada. See Canadian Superior's website at www.cansup.com to review Canadian Superior's operations in Western Canada, Offshore Trinidad and Tobago and Offshore Nova Scotia interests. Canadian Superior has approximately 20,000 shareholders worldwide, including some of the top institutional shareholders in North America. This news release contains forward-looking information, including estimates, projections, interpretations, prognoses and other information that may or relates to future production, project start-ups and future capital spending. Actual results, estimates, projections, interpretations, prognoses and/or estimated results could differ materially due to changes in project schedules, operating performance, demand for oil and gas, commercial negotiations or other technical and economic factors or revisions. This news release contains the reference to the term "undiscovered natural gas resources", which are those quantities of natural gas estimated to be contained in accumulations yet to be discovered. There is no certainty that any portion of the undiscovered resources will be discovered and that, if discovered, it may not be economically viable or technically feasible to produce. Statements contained in this news release relating to future results, events and expectations are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve known and unknown risks, uncertainties, scheduling, re-scheduling and other factors which may cause the actual results, performance, estimates, projections, interpretations, prognoses, schedules or achievements of the Corporation, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such statements. Such factors include, among others, those described in the Corporations' annual reports on Form 40-F or Form 20-F on file with the U.S. Securities and Exchange Commission. FOR FURTHER INFORMATION PLEASE CONTACT: Canadian Superior Energy Inc. Investor Relations (403) 294-1411 (403) 216-2374 (FAX) Website: www.cansup.com or Canadian Superior Energy Inc. Suite 2700, 605 - 5th Avenue S.W. Calgary, Alberta Canada T2P 3H5
